         Case 2:20-cv-00138-KGB Document 14 Filed 01/28/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

MATTHEW L. STASZAK                                                                   PLAINTIFF

v.                             Case No. 2:20-cv-00138-KGB

UNITED STATES OF AMERICA, et al.                                                  DEFENDANTS


                                             ORDER

       Before the Court is plaintiff Matthew L. Staszak’s motion for an injunction (Dkt. No. 13).

On November 3, 2020, Mr. Stazsak moved the Court for an “immediate injunction” against “FCC

Forrest City – Low Warden DeWayne Hendrix” ordering him to “enforce the facilities department

to provide heat to the Helena-Delta Unit.” (Id., at 1). As this motion is unrelated to Mr. Staszak’s

case pending before this Court and brings claims against new defendants, the Court denies the

motion without prejudice. If Mr. Staszak wishes to pursue this claim, he may file a separate suit.

       It is so ordered this 28th day of January, 2021.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
